Citation Nr: 1454197	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-08 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an effective date earlier than September 3, 2008 for eligibility for Dependent's Educational Assistance (DEA) under Chapter 35 of Title 38, United States Code, to include a finding of permanent and total disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the RO.

In October 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record.  

In August 2011, the Board remanded the appeal for further development.

The Board notes that, in July 2011, the Veteran filed a VA Form 9 and perfected an appeal as to a claim for higher rating for the service-connected neurogenic bladder.  He requested a hearing in Washington, D.C. on this matter.  

The Board notes that the claim adjudicated herein is not inextricably intertwined with the claim for a higher rating for the service-connected neurogenic bladder, and appellate review may proceed without prejudice to the Veteran.  Service connection for neurogenic bladder was not established until November 2008, subsequent to the September 2008 effective date for DEA benefits currently established by the RO.  Any change in the rating assigned to the service-connected neurogenic bladder disability will post-date the time period at issue in this matter.

The Board has considered documentation included in Virtual VA and VBMS.

The Board notes that in October 2014, the Veteran's representative raised the following issues: clear and unmistakable error (CUE) in a December 2002 rating decision in which the Veteran was denied a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability; entitlement to service connection for gastritis, to include as secondary to service-connected disability; entitlement to service connection for hypertension, to include as secondary to service-connected disability; entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability. The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board notes, based on a review of the hearing transcript and on sympathetic review of the pleadings in this matter, that the CUE claim raised by the representative may better address the benefit sought by the Veteran than the present claim.

The Board additionally notes that this referred matter is not inextricably intertwined with the claim adjudicated herein, and appellate review may proceed without prejudice to the Veteran.  

As will be discussed in detail, in a final rating decision of August 2004, eligibility for DEA benefits was denied. The effect of that finality is to preclude an award of an effective date prior to that denial.  Any finding of CUE in a 2002 denial of a TDIU rating would pre-date the Veteran's eligibility for DEA benefits, in light of the August 2004 rating decision.  


FINDINGS OF FACT

1.  The RO by its decision, dated on August 18, 2004, denied DEA entitlement, based on the absence of a total service-connected disability, permanent in nature; following notice to the Veteran of the action taken and his appellate rights, he did not initiate a timely appeal.

2.  An informal claim was filed on August 31, 2004, but not earlier; on that date but none earlier, the service-connected lumbar spine disability with radiculopathy was shown to persist, thereby rendering the likelihood of improvement only a very remote possibility.


CONCLUSIONS OF LAW

1.  The RO's August 18, 2004 decision denying DEA entitlement became final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  The criteria for an effective date of August 31, 2004 for DEA entitlement have been met. 38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.

VCAA does not affect matters on appeal when the issue is limited to statutory or regulatory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (interpreting that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).
The Board herein finds that there exists a plausible basis in the record for a grant of an effective date of August 31, 2004, for DEA entitlement, but none earlier.  There is no dispute as to the facts prior to August 31, 2004, in light of entry of the final RO decision of August 18, 2004, denying DEA entitlement.  

In the absence of any additional claim therefor prior to August 2004, there is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz.

Moreover, the Veteran's personal statements demonstrate he has actual knowledge of what evidence is required to establish his claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (holding any notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  

The Veteran was sufficiently advised in the December 2011, February 2013, and March 2013 SSOCs of the requirements for establishing eligibility for DEA benefits.  He presented argument in various written statements and in his October 2010 hearing testimony.  

As such, the Board is satisfied the appellant was afforded a meaningful opportunity to participate in the adjudication of his claim. Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).
 
There has also been substantial compliance with the Board's August 2011 remand directives, insofar as the RO readjudicated the question of whether the Veteran was permanently and totally disabled at an earlier time.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claims below.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein.

Therefore, to this extent, no further assistance to the Veteran with the development of evidence is required as to the claim decided hereinbelow.  


Earlier Effective Date for DEA Benefits

Applicable law provides that DEA benefits under Chapter 35, Title 38, United States Code, may be paid to a child or a spouse or surviving spouse of a Veteran who meets certain basic eligibility requirements.  

Basic eligibility for DEA exists if a Veteran has a permanent total service-connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021 (2014).  

A total disability may be assigned where the Veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the Veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341 (2014).  

Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).

In a December 2003 rating decision, the Veteran in this case was awarded a TDIU rating, beginning on June 9, 2003.

In a July 2009 rating decision, the Veteran was awarded eligibility to DEA benefits, beginning on September 3, 2008.

As explained in the January 2010 Statement of the Case (SOC), while a TDIU rating had previously been established, the service-connected lumbar spine disability with radiculopathy was not considered permanent ant total in nature.  

On September 3, 2008, the Veteran filed an Application for Increased Compensation based on Unemployability.  This document was accepted as a claim for increase in all service-connected disabilities.  VA examinations were conducted, and the Veteran's lumbar spine disability with radiculopathy was deemed static in nature, and permanency was established.

The Veteran and his representative allege that he was permanently and totally disabled much earlier than September 3, 2008.  Specifically, they assert that he should be found to be entitled to DEA under Chapter 35 from May 16, 2001, the date he was found to be totally and permanently disabled by the Social Security Administration.  See Hearing Transcript, p. 3.   

Lacking from these arguments, however, is the legal significance of the RO's prior decision of August 18, 2004, when the RO determined that the Veteran was ineligible for DEA on the basis he was without a total service-connected disability that was permanent in nature.  This rating decision was an explicit VA adjudication that the total service-connected disability was not permanent in nature.

Notice of such action and of the Veteran's right to appeal was furnished to him by way of the RO's correspondence, dated on August 18, 2004.  In the absence of any appeal of that denial within the time limits prescribed by law, the August 2004 action was rendered final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

Inasmuch as finality attached to the RO's action (including the finding that the total rating was not permanent) in August 2004, and in the absence of any alleged clear and unmistakable error therein, there is no basis to again consider the evidence then on file in August 2004 upon which the denial of DEA was predicated.  

However, that does not end the inquiry as the record must be scrutinized to determine if any claim, be it a formal or informal one, was filed subsequent to entry of the above-referenced action and, if so, whether there is evidence denoting permanence of the Veteran's total disability.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

Further, the mere presence of medical evidence in the record does not establish an intent on the part of a Veteran to seek service connection for the benefit in question.  While the Board must interpret a Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by a Veteran.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

The words "application" and "claim" are defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim that could be interpreted to be a formal or informal claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The record reflects that following entry of the August 2004 determination, VA treatment records were associated with the file.

Of significance, is a VA outpatient note, compiled on August 31, 2004, by the Veteran's neurosurgeon.   In the record, the physician noted that the Veteran was a 31-year old male with still-chronic lumbar pain with radiculopathy.  It was noted that he had a dorsal column stimulator placed 14 months prior, but still suffered "persistent pain."  The back pain "remained severe."  His diagnosis included "failed back syndrome."  

A review of the July 2003 placement of a dorsal column stimulator revealed that by that point, the Veteran had already undergone a laminectomy, discectomy, and fusion and had not significantly improved.  Repeat imaging did not show "any significant treatable pathology."  He had tried multiple medications and procedures "without success."  

In a later submitted private report of January 2005, the Veteran's private physician, Dr. C., submitted a letter summarizing the course of the Veteran's disability.  Dr. C. described that an MRI in June 2001 showed a formainal stenosis bilaterally L5/S1 due to an annular bulging.  "He subsequently failed physical therapy, epidural injections, and medications."  He couldn't tolerate medications for weight loss.  He underwent a fusion and screw fixation in February 2002.  Six months after the surgery, he could still only stand for 15 minutes.  "He then required a spinal cord stimulator to handle the pain."  Since that time, he had received follow-up care from his chosen specialists, and worked admirably to "make a terrible situation tolerable and livable."

When viewed in broadest terms, the August 31, 2004 VA outpatient treatment note reflects the continued, prolonged severity of the Veteran's lumbar spine disability with no real possibility of any change for the better.  This fact is illuminated by the July 2003 surgical report and the later January 2005 letter from Dr. C.  

Under the particular circumstance of this case, the Board construes the August 2004 report as an informal claim and one upon which, based on the foregoing discussion, it is determined that establishes the permanency of the Veteran's totally disabling disability and thus warrants an effective date of August 31, 2004, but none earlier, for DEA eligibility.

The Board points to the absence of any other evidence prior to the August 31, 2004 outpatient note indicating an intent to claim permanency or a showing of a permanent, totally disabling lumbar spine disability with radiculopathy.  

In conclusion, while the record supports the assignment of an effective date of August 31, 2004 for DEA entitlement, it does not warrant assignment of an effective date for DEA entitlement earlier than August 31, 2004.  To that extent, the appeal for an earlier effective date is granted.


ORDER

An effective date of August 31, 2004, but none earlier, is assigned for DEA entitlement under Chapter 35, Title 38, United States Code.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


